DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
Claim 2 has been cancelled.  Claims 1, 3-30 are pending.  Claims 16-30 have been withdrawn.  Claims 1 and 3 have been amended.  Claims 1, 3-15 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-15 are rejected under 35 U.S.C. 103(a) as being obvious over Alpert et al. (WO 2012/130698 A1, of record) in view of Asari et al. (US Patent Application 2014/0220063 A1, of record).  
The instant claims are directed to a method of treating acne in a subject by administering a composition consisting of diindolylmethane and vitamin A palmitate, wherein the composition is administered by a sublingual or buccal route.  

However, Alpert et al. fail to disclose a sublingual or buccal route of administration.  
Asari et al. teach that 3,3’-diindolylmethane can be formulated into a liquid for sublingual administration (Table 46, example 722; Table 47, example 791; Table 48, example 857).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to formulate a composition comprising diindolylmethane and vitamin A palmitate for a method of treating acne, as taught by Alpert et al., into a composition that can be administered by a sublingual or buccal route, as taught by Asari et al.  
A person of ordinary skill in the art would have been motivated to treat a subject with acne by administering a composition comprising diindolylmethane and vitamin A palmitate by a sublingual or buccal route because Alpert et al. teach that any known route of administration may be used, in general.  Furthermore, Asari et al. teach that 
The Examiner notes that the limitations drawn to increased bioavailability, Cmax in plasma, AUC, Tmax, percentage effluxed by P-gp, percentage effluxed by OATP, percentage metabolized by CYP3A4, CYP1A2, or CYP2B6 are obvious to occur in vivo since these are mechanism of action that will occur when the same compounds are being administered to the same subject at the same dosage.
Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.

Response to Arguments
Applicant argues that the amended claims now require that the composition does not comprise any additional active ingredient, which is in direct contrast to the teachings of Asari, which teaches a vaccine composition comprising an antigen for inducing cellular immunity, and a Th2 cell differentiation inhibitor as a promotor, wherein DIM is listed as one of the promotors.  Furthermore, Asari does not disclose sublingual administration of DIM, in general, much less for treatment of acne.  Rather, the 
This is not persuasive because Applicant has apparently misunderstood the formulation of the obviousness rejection.  The main reference is Alpert, which clearly teaches the claimed composition consisting of diindolylmethane and vitamin A palmitate for treating acne.  Alpert also teaches, in general, that any route of administration may be used.  The secondary reference, Asari, was merely used to show that the claimed active ingredient, DIM, is widely known to be administered by a sublingual or buccal route.  Therefore, the arguments related to antigens and Th2 cell differentiation are irrelevant because the rejection was not aimed at combining or substituting the active agents of Alpert and Asari in any way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627